DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claim 1 is withdrawn.
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Wimsatt does not teach “foreign matter barrier plate driving the rotation shaft to rotate so that the rotation shaft drives the rotation triggering mechanism to operate when the device is used”. Wimsatt teaches “The V-plow 110 has a structure 240 mounted on the top located at the front at the apex 112. This structure 240 is connected with a power arm 230 or adjustor arm 230 connected to a mounting tube 210. The power arm 230 pivots and rotates to allow the plow 110 to move in a direction normal to the belt 20 surface 24 in response to deflection of the belt 20, with slight movement in a direction parallel to the direction of the belt 20” C3 L35-45. Then discloses “Adjustable V-plow 110 comprises a frame having a pair of arms 120 extending rearward from an apex at which they are joined by a pivot 114, e.g., a hinge 114, and at which they are attached to base plate 240 of power arm 230” C4 L15-20. Thereby the foreign matter barrier plate 120 and the rotation shaft 230 move together to clean the intended surface of the belt. The claim does not distinguish itself with structure or detail of the driving mechanism which facilitates the rotation as argued in lines 9-25 of the arguments on page 6. For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimsatt U.S. Patent No. 7,584,835.
Claim 1, Wimsatt teaches a protection device 10 for a belt conveyor 20 Fig. 1, the belt conveyor 20 comprising a frame 40, a transmission roller of 20, a bent pulley 30 and a conveyor belt 20 sleeved on the transmission roller of 20 and the bent pulley 30 Fig. 1, a conveyor belt 20 located at a bottom of the bent pulley 30 being a return conveyor belt 24, and a conveyor belt 20 located at a top of the bent pulley 30 being a going conveyor belt 20, characterized in that the protection device 10 is arranged on the return conveyor belt 24, the protection device 10 comprises a rotation shaft 230, a foreign matter barrier plate 120 and a rotation triggering mechanism 250, the rotation shaft 230 being fixedly connected to the frame 40 of the belt conveyor 20, the foreign matter barrier plate 120 being vertically arranged, a top of the foreign matter barrier plate 120 being fixedly connected via 232 to the rotation shaft 230, a bottom of the foreign matter barrier plate 120 and the return conveyor belt 24 being arranged at an interval via 140, the rotation triggering mechanism 250 being fixedly connected to the rotation shaft 230, and the foreign matter barrier plate 120 driving the rotation shaft 230 to rotate so that the rotation shaft 230 drives the rotation triggering mechanism 250 to operate when the device 10 is used C5 L1-15.  
Claim 2, Wimsatt teaches the protection device 10 further comprises a mechanical limit block 232 configured to limit a rotation angle of the foreign matter barrier plate 120, the mechanical limit block 232 being fixedly connected via 250 to the frame 40 of the belt conveyor 20, the mechanical limit block 232 being arranged on the return conveyor belt 24, and the foreign matter barrier plate 120 rotating around the rotation shaft  230 to abut against the mechanical limit block 232 when the device is used C5 L35-55.  
Claim 6, Wimsatt teaches the protection device 10 is arranged close to the bent pulley 30 Fig. 1, and the protection device 10 further comprises a material accumulation plate 140, a bottom of the material accumulation plate 140 being fixedly connected via 120,232 to the rotation shaft 230.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wimsatt U.S. Patent No. 7,584,835 in view of Veenhof U.S. Patent No. 4,349,098.
Claim 8, Wimsatt does not teach as Veenhof teaches the rotation shaft 16 comprises a rotation shaft body 16a, two rotation bearings 36 and two bearing supports 38, the bearing support 38 being fixedly arranged on the frame  of the belt conveyor Fig. 3, the rotation bearing 36 being fixedly arranged on the bearing support 38, and two ends of the rotation shaft body 16a  being rotatably connected to the two rotation bearings 36 separately Fig. 3 C4 L30-50.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wimsatt U.S. Patent No. 7,584,835.
Claim 9, Wimsatt teaches a gap between the bottom of the foreign matter barrier plate 120 and the return conveyor belt 20 is 2-3 cm. It would be obvious to one of ordinary skill to specify the dimensions of the assembly as a part of the specification.
Claim 10, Wimsatt teaches a gap between the top of a material accumulation plate 140 and the going conveyor belt 20 is 2-3 cm. It would be obvious to one of ordinary skill to specify the dimensions of the assembly as a part of the specification.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS